Citation Nr: 0018150	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-15 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral pes 
planus.

2.  Entitlement to an increased (compensable) rating for 
headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel





INTRODUCTION

The veteran served on active duty from April 1972 to April 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2000, the RO issued a supplemental statement of 
the case covering the issue of the appropriate compensation 
level for the veteran's bilateral pes planus.  In March 2000, 
the veteran filed a statement in support of claim with 
attached arguments and evidence addressing this issue.  The 
Board accepts the March 2000 submission as a substantive 
appeal with respect to the pes planus rating issue.


REMAND

The veteran contends that he has painful arches and pain on 
palpation of the feet that warrant a compensable evaluation.  

The report of a September 1996 VA examination of the 
veteran's feet indicates that no tenderness over the plantar 
fascia and a nontender posterior tibialis tendon were found.  
However, the examiner diagnosed moderately symptomatic 
bilateral flexible pes planus.

In contrast, the veteran was most recently examined by VA for 
his service-connected pes planus in April 1999.  The examiner 
diagnosed a history of flat feet, minimally symptomatic.  
Moreover, the VA examiner reported that the veteran's current 
foot complaints were not consistent with pes planus.

The most recent clinical evidence regarding the veteran's 
feet is a June 1999 report titled "Dynamic Gait Analysis" 
from Footmaxx of Toronto, Canada.  It indicates that testing 
revealed some gait impairment.  However, the report does not 
comment upon whether the gait impairment is related to the 
veteran's service-connected pes planus.

In view of the inconsistent conclusions reached on the most 
recent VA examinations of the veteran's feet and the fact 
that the veteran has not been provided a VA examination which 
takes into account the aforementioned June 1999 medical 
report, the Board is of the opinion that another VA 
examination of the veteran's feet should be performed.  

The veteran contends that his service-connected headaches 
warrant a compensable evaluation.  The veteran underwent a VA 
neurological examination for his headaches in September 1996.  
The examination report states that the veteran's claims file 
and medical records were not available for review at the time 
of the examination.  The veteran reported that he was being 
followed by a family practitioner for these headaches and 
that his medications included Midrin and Imitrex.  The 
examiner diagnosed tension headaches.

Another VA neurological examination for headaches was 
performed in April 1999.  According to the examination 
report, the veteran complained of two distinct types of 
chronic headaches.  The veteran described the first type as a 
tension headache which occurred one to two times per week and 
was not prostrating.  The second type of headache was 
described by the veteran as a migraine headache.  Symptoms 
related to this type of headache included mild photophobia 
and phonophobia, with no aura, nausea, or vomiting.  The 
veteran reported that these headaches occurred once every 
three to four weeks and usually lasted approximately 6 hours, 
but could last as long as 2 to 3 days.  

The examiner stated that the veteran's examination was 
essentially normal.  The examiner essentially opined that is 
was very difficult to ascertain the exact nature of the 
veteran's headaches; however, the examiner did opine that the 
veteran's headaches had mixed features of tension type and 
migraine headaches, although the nature and duration of these 
headaches were not supported by the clinical record.  

The Board notes the two VA neurological examiners reached 
different conclusions concerning the nature and severity of 
the veteran's headaches.  Moreover, although the VA examiner 
assessing the veteran in April 1999 did report having the 
veteran's claims file and medical records available at the 
time of the examination, he also stated, in the same report, 
that medical reports from the veteran's treating physician 
were not available for review.  Although private medical 
records concerning the veteran's headaches are of record, the 
VA examiner evaluating the veteran in April 1999 apparently 
was not able to locate and review those records.

Given these circumstances, the Board is of the opinion that 
further development of the medical evidence is also warranted 
with respect to this claim.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to the issues on appeal.  When 
the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  The 
healthcare providers contacted should 
include the MSCH Health Center in 
Seabrook, Texas.  Regardless, the RO 
should obtain all medical reports from 
the VA Medical Center in Houston, Texas, 
reflecting treatment of the veteran since 
February 1999.

2.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current severity of his service-
connected bilateral pes planus.  Any 
special diagnostic studies deemed 
necessary should be performed.  The 
examiner should review the claims file 
including all VA examination reports and 
the "Dynamic Gait Analysis" dated in 
June 1999.  The examiner should identify 
all current manifestations of the pes 
planus.  In addition, the examiner should 
specifically indicate with respect to 
each foot whether the veteran's weight-
bearing line is over or medial to the 
great toe, whether there is inward bowing 
of the Achilles' tendon, and whether 
there is pain on manipulation and use of 
the foot.  The examiner should also 
comment on whether there is objective 
evidence of marked pronation, indication 
of swelling on use, or characteristic 
callosities.  If the veteran has any 
other disorder of either foot, the 
examiner should distinguish the 
manifestations of such disorder(s) from 
those of the service-connected pes 
planus. The physician should also provide 
an opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The rationale for all opinions expressed 
should also be provided.  The claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.

3.  The RO should also arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and current severity of the 
veteran's headaches.  Any indicated 
studies should be performed.  The 
examiner should review the claims folder, 
including all private medical reports 
related to headache treatment, and 
comment on the severity and frequency of 
the veteran's headaches, including the 
frequency of prostrating migrainous 
attacks.  The examiner should also 
comment on the extent to which the 
veteran's headaches interfere with his 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claims on appeal. 

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 



Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



